DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 13-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Scope of the term “highly” is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer US 20060146552 A1.
Regarding claim 1, 12 Shaffer teaches
1. A lidar sensor assembly comprising: 
a light source to generate light;  (37)

a array configured to receive light reflected off one or more objects; [0040]
an attenuating element(27, 56) configured to selectively attenuate at least a portion of the light; [0031]and  
10a controller in communication with said array and said attenuating element and configured to control said attenuating element based on data received from said focal plane array.  [0035-0041]
But does not explicitly teach
a focal plane array
Alhough Shaffer does not explicitly teach focal plane array for sensing the reflection signal using focal plane arrays are well known in the art in order to make pixelated image of the scene. 

2, 13 The lidar sensor assembly as set forth in claim 1, wherein said controller is 15configured to determine a highly illuminated area of said array.  [0052-0055]

3, 14 The lidar sensor assembly as set forth in claim 2, wherein said controller is configured to control said attenuating element to selectively attenuate at least a portion of the light corresponding to the highly illuminated area of said array.  [0052-0055]

4, 15 The lidar sensor assembly as set forth in claim 2, wherein said  array comprises a plurality of light sensitive detectors[0003] and wherein said controller is configured to identify any of said light sensitive detectors exhibiting a very strong light return in determining a highly illuminated area of said focal plane array.  [0055](highly reflective object)

5. The lidar sensor assembly as set forth in claim 1, wherein said attenuating element is optically disposed between said light source and said optic.  (obvious design choice. It is clear that if the LCD is placed before diverging lens the lcd size can be chosen to be smaller)

6. The lidar sensor assembly as set forth in claim 5, wherein said attenuating 30element is a liquid crystal display.  [0038]


7. The lidar sensor assembly as set forth in claim 1, further comprising a receiving lens (80)configured to receive light reflected off the one or more objects prior to said  array.  (fig. 4)


11. The lidar sensor assembly as set forth in claim 1, wherein said light source 15is a laser (37) configured to generate pulses of light.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer in view of Ruckh DE 20022604.
Regarding claim 8 Shaffer  does not explicitly teach but Ruckh teaches
58. The lidar sensor assembly as set forth in claim 7, wherein said attenuating element is optically disposed between said receiving lens and said focal plane array.  (fig. 1 [0031])
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Shaffer with teaching by Ruckh in order to have the amplitude of the received light ray incident on the receiver constant over time.[0040] 


Claims 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer in view of Ruckh DE 20022604 and further in view of Thuries EP 3156825.
Regarding claims 9, 10 Although Shaffer does not teach
9. The lidar sensor assembly as set forth in claim 8, wherein said attenuating element is a digital mirror device.  

10. The lidar sensor assembly as set forth in claim 9, further comprising a collimator disposed between said digital mirror device and said focal plane array.  
Thuries teaches
9. The lidar sensor assembly as set forth in claim 8, wherein said attenuating element is a digital mirror device.  [0028]
Thuries also teaches collimating light[0025 ]
Although Thuries does not explicitly teach a collimator disposed between said digital mirror device and said focal plane array  it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Shafer with teaching by Thuries in order to provide shattering mechanism for the mean as one of the alternatives to LCD shattering and also place a collimator between said digital mirror device and said focal plane array in order to direct, shape and collect the light on the sensor.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645